EDWARD N. SCRUGGS, Retired Circuit Judge.
This is an appeal from a judgment overruling the plaintiff’s motion filed under *1062Rule 60(b)(1) of the Alabama Rules of Civil Procedure.
The plaintiff’s appeal is substantially in the same procedural posture as was the case of Vaughan v. Vaughan, 539 So.2d 1058 (Ala.Civ.App.1988). Since this appeal was timely taken, the defendant’s motion to dismiss the plaintiff’s appeal is overruled. Vaughan, supra.
The denial of a Rule 60(b)(1) motion falls within the judicial discretion of the trial court, and an appellate court is only authorized to disturb the trial court’s ruling thereon for an. abuse of that discretion. Menefee v. Veal, 484 So.2d 437 (Ala.1986). We have carefully reviewed the record ■herein and the briefs of learned counsel. Finding no abuse of judicial discretion by the trial court, we affirm the order denying the plaintiff’s Rule 60(b)(1) motion.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.